Citation Nr: 0948097	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a disability rating in 
excess of 30 percent for migraine headaches. 

The Veteran was scheduled to appear before the Board at the 
RO in Detroit, Michigan on December 8, 2005.  However, the 
Veteran did not report to the hearing, and has not provided 
an explanation for his absence.  As such, the Veteran's 
request for a hearing is deemed withdrawn.  See 38 C.F.R. § 
20.703 (2009). 

In November 2007, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

Since June 23, 2003, the date of the Veteran's claim of 
entitlement to an increased disability rating, his migraine 
headaches have not been manifested by very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for migraine headaches have not been met since June 23, 2003, 
the date of the Veteran's claim of entitlement to an 
increased disability rating.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.124a, Diagnostic Code (DC) 
8100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In correspondence dated in September 2003, before the initial 
adjudication of the Veteran's claim, the agency of original 
jurisdiction (AOJ) provided notice to the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  

Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim of entitlement 
to a disability rating in excess of 30 percent for service-
connected migraine headaches; as well as information and 
evidence that VA would seek to provide, and information and 
evidence that the Veteran was expected to provide.  The AOJ 
explained that the Veteran must show that his disability had 
increased in severity.  The AOJ also described the types of 
evidence that VA would consider in making this determination, 
such as statements from VA or private physicians, records 
from the Social Security Administration, medical records from 
state or local governments, or statements by current or 
former employers.  The Veteran was further notified that lay 
statements regarding his symptoms were also pertinent.

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the Veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.

Although the September 2003 notice letter was deficient in 
that it did not provide the Veteran with at least general 
notice of the rating criteria by which his disability is 
rated, such information was provided in the March 2005 
statement of the case.  The claim was then readjudicated on 
all the evidence in the April 2009 supplemental statement of 
the case (SSOC).  It is noted however, that in this case, the 
criteria on which the Veteran's disability is rated is such 
that an increased rating could be achieved by showing a 
noticeable worsening.  The criteria speak to frequency and 
severity of attacks and impact on employment.  Thus, as 
specific test measurements are not at issue, specific notice 
of the diagnostic criteria is not necessary.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The September 2003 notice letter was also deficient in that 
it did not provide the Veteran with notice of the process by 
which initial disability ratings and effective dates are 
established, prior to the adjudication of his claim.  Letters 
dated in December 2007 and July 2008, however, provided the 
Veteran with such notice.  As discussed above, the claim was 
readjudicated on all the evidence in the April 2009 SSOC.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

Thus, the Veteran was not precluded from participating 
effectively in the processing of his claim and the late 
notice did not affect the essential fairness of the decision. 
In all, the Board finds that the duty to notify has been met.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R.                § 
3.159(c).  All identified and available treatment records 
have been secured.  The Veteran underwent VA examinations in 
September 2003 and March 2009.

The Board notes that the Veteran, in his April 2005 
substantive appeal, asserted that he was in receipt of 
disability retirement.  As inquiry by the AOJ dated in 
December 2004 indicated that the Veteran was not in receipt 
of disability benefits from the Social Security 
Administration (SSA), the Board sought clarification as to 
the Veteran's reported disability retirement in its November 
2007 remand.  The AOJ, in a July 2008 letter, requested that 
the Veteran provide any additional information concerning his 
reported disability retirement.  To date, no response from 
the Veteran has been received.  As the AOJ sought additional 
information as to the Veteran's reported disability 
retirement, the Board is satisfied that there was substantial 
compliance with its November 2007 remand directive.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

The Board notes that when necessary or requested the Veteran 
must cooperate with the VA in obtaining evidence.  If the 
Veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds these actions have satisfied VA's duty to 
assist the Veteran and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Increased Disability Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's migraine headaches were rated under Diagnostic 
Code (DC) 8100 as noncompensably disabling, effective August 
20, 1968; 10 percent disabling, effective August 16, 1988; 
and 30 percent disabling, effective September 5, 1991.  The 
Veteran seeks the maximum 50 percent disability rating for 
migraine headaches.  

Under DC 8100, headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months warrant a 10 percent rating.  Migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent rating.  A maximum 50 percent rating is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2009).

VA treatment records dated in March 2003 indicate that the 
Veteran complained of migraine headaches, without blurred 
vision, loss of consciousness, dizziness, lightheadedness, or 
imbalance.  Physical examination was unremarkable.  

VA treatment records dated in May 2003 indicate that the 
Veteran complained of migraine headaches, without loss of 
sensation or muscle weakness.  Physical examination was 
unremarkable. 

On VA examination in September 2003, the Veteran complained 
on headaches that were usually one-sided, occipital, 
vascular, and throbbing.  The Veteran reported that his 
headaches lasted up to four days, averaged five to six hours, 
and occurred three times each week.  The Veteran reported 
that his headaches were associated with occasional nausea, 
without vomiting, and some blurring of vision and 
lightheadedness, without loss of consciousness.  The Veteran 
reported that he used Tylenol #3 for his headaches, and was 
usually able to work with a headache.  The Veteran reported 
that he was employed.

Mental status and neurological examination revealed that the 
Veteran was alert and oriented to all spheres and 
cooperative.  The Veteran demonstrated intact cranial nerve 
function, normal gait and station, and normal muscle 
strength, reflexes, and sensation. 

VA treatment records in August 2006 indicate that the Veteran 
complained of severe headaches that woke him from sleep.  
Physical examination was unremarkable.

On VA examination in March 2009, the Veteran reported that he 
suffered a cerebrovascular accident (CVA) in 2007 and would 
frequently trip and fall.  The Veteran reported that at the 
time of his CVA, his headaches increased in severity.  The 
Veteran reported that since 2007, he has had three CVAs, and 
that he has residual right-sided paresis and expressive 
aphasia.  The Veteran reported that his headaches occur in 
the frontal and occipital areas, with some phonophobia, and 
that the pain is rated as eight on a ten-point pain scale.  
The Veteran reported that his headaches last for one or two 
days, and occur six times each month, without identifiable 
triggers or aggravators.  The Veteran denied nausea and 
vomiting, and denied photophobia.    

Physical and neurological examination indicated that the 
Veteran exhibited normal sensation, and right-sided 
paralysis, with normal muscle tone and bulk.  The examiner 
diagnosed the Veteran with migraine headaches, atypical.  The 
examiner reported that the Veteran's migraine headaches have 
effects on his usual daily activities, when they are present.  
The examiner reported that less than half of the Veteran's 
headaches are prostrating and opined that his headaches are 
not productive of severe economic inadaptability or affect 
his ability to maintain gainful employment.  The examiner 
reasoned that the Veteran has been on disability since the 
time of his first CVA, that he has a history of CVA with 
right-sided paresis and his history of falls and hitting his 
head likely aggravates his migraine headaches.  

In order to be entitled to a disability rating in excess of 
30 percent under DC 8100, the Veteran's headaches must be 
characterized with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability. 

The Veteran has described symptomatology of severe headaches, 
and medical evidence of record indicates that he has been 
prescribed medication beyond that of Tylenol #3.  However, at 
the time of the September 2003 VA examination, the Veteran 
was employed, and at the time of the March 2009 VA 
examination, the VA examiner opined that the Veteran's 
migraine headaches were not productive of severe economic 
inadaptability.  As the examiner, at the time of the March 
2009 VA examination, opined that less than half of the 
Veteran's headaches are prostrating, and opined that such are 
not productive of severe economic inadaptability, the Board 
finds that the Veteran's migraine headaches do not meet the 
criteria for a disability rating in excess of 30 percent 
under DC 8011.  38 C.F.R. § 4.124a, DC 8100.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since June 23, 2003, 
the date the Veteran filed a claim for an increased rating, 
the Veteran's migraine headaches have not warranted a higher 
rating.  

As the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 30 percent 
for service-connected migraine headaches, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching the above decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions regarding extraschedular ratings.  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009); see also Thun 
v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for 
extraschedular rating warranted only where level of 
disability is not contemplated by rating schedule and 
disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a claim of entitlement to a total disability 
rating based on unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
his service-connected migraine headaches.  In this regard, on 
VA examination March 2009, the VA examiner noted that the 
Veteran was in receipt of disability retirement since the 
time of his first cerebrovascular accident, and opined that 
the Veteran's migraine headaches do not affect his ability to 
maintain gainful employment.  Therefore, the Board finds that 
no further consideration of a TDIU is warranted.  


ORDER

A disability rating in excess of 30 percent for service-
connected migraine headaches is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


